Citation Nr: 1017603	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  02-03 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disorder, 
claimed as retinal detachment of the right eye. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 14, 1979, to 
December 18, 1979, during peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO), which denied service connection for an eye 
disorder, claimed as retinal detachment of the right eye.  
The Veteran disagreed with such decision and subsequently 
perfected an appeal.   

The Board notes that the Veteran submitted a timely notice of 
disagreement (see April 2002 "Appeal to the Board," VA Form 
9) regarding the denial of his service connection claim for 
back injury and back pain (see January 2002 Rating Decision).  
In August 2003, the RO issued a Statement of the Case (SOC), 
pursuant to 38 C.F.R. § 19.29 (2009).  The Veteran has not 
filed a timely substantive appeal regarding the denial of 
service connection for back injury and back pain, to perfect 
his appeal and establish jurisdiction over such appeal by the 
Board.  38 C.F.R. § 20.200 (2009).  As such, the issue on 
appeal is appropriately captioned above.  

In February 2003, the Veteran testified before a Decision 
Review Officer (DRO) at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.      

In October 2004, the Board reopened the service connection 
claim for an eye disorder, claimed as retinal detachment of 
the right eye, and remanded the reopened claim to the RO for 
additional development, including a VA examination to 
determine the extent and etiology of the Veteran's right eye 
disorder.  That development was completed and the case was 
returned to the Board for appellate review. 

In November 2009, the Board requested the opinion of a 
medical specialist from the Veterans Health Administration 
(VHA).  Such opinion was completed and a copy is associated 
with the Veteran's claims folder.  In February 2010, the 
Board informed the Veteran that it had requested a 
specialist's opinion in conjunction with the adjudication of 
his appeal, provided him a copy of that opinion, and 
indicated that he was entitled to submit additional evidence 
or argument provided within 60 days of the date of that 
letter.  Such period has passed, and the Veteran through his 
representative indicated that he had no further argument or 
evidence to submit.  See April 2010 Written Brief 
Presentation.  Accordingly, the Board will proceed with the 
consideration of his case.  


FINDINGS OF FACT

1.  The Veteran has been variously diagnosed with right eye 
blindness and right eye retinal detachment.

2.  The Veteran reports that he suffered an injury to his 
right eye when a pot fell on him during his active duty 
service.

3.  The medical evidence regarding a relationship between the 
Veteran's right eye disability and his in-service right eye 
injury is in equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, 
retinal detachment of the right eye was incurred in or 
aggravated in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants in full the benefit sought 
on appeal, specifically service connection for an eye 
disorder, claimed as retinal detachment of the right eye.  As 
such, no discussion of VA's duty to notify or assist is 
necessary.

Legal Criteria for Service Connection Claims 

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such service, unless there is 
clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2009).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service.  38 C.F.R. 
§ 3.306(b).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Facts and Analysis

Here, initially, the Board notes that there is a current 
right eye disability, variously diagnosed as right eye 
blindness and right eye retinal detachment, as reflected in 
an August 2007 VA Eye Examination Report.  As there is 
evidence of a current chronic disability, the first element 
of the Veteran's service connection claim is satisfied.

The Veteran is seeking service connection for an eye 
disorder, claimed as retinal detachment of the right eye, 
which he maintains is related to his active service.  
Specifically, the Veteran claims he began bleeding near his 
right eye and began experiencing blurred vision in his right 
eye when he slipped and a large pot fell on his right eyebrow 
area.  See March 1986 "Statement in Support of Claim," VA 
Form 21-4138; Lay Statements from D.L.R., J.W.O., A.L.D., 
received July 2000; December 2000 Private Opinion Letter from 
Dr. R.D.S.; October 2001 Hand-Written Statement from the 
Veteran (Notice of Disagreement); August 2007 VA Eye 
Examination Report; October 2009 Post-Remand Written Brief.  
His DD-214 reveals that his military occupational specialty 
was an infantryman.  

Review of the Veteran's service treatment records (STRs) are 
negative for complaints, treatment, and/or diagnoses of any 
right eye injury and/or head/forehead/eyebrow injury in-
service.  Although the Veteran's STRs are negative for a 
documented in-service right eye/head/forehead/eyebrow injury 
and/or evidence of any right eye disability, the Board finds 
the Veteran's statements regarding in-service right eye 
injury while serving as an infantryman on kitchen duty 
consistent and credible with such service.  

The Veteran has also provided lay statements by various 
individuals who report that he has suffered from right eye 
problems for many years and he suffered an injury to the 
right eye in service.  See Hand-Written Statement from 
D.L.R., received July 2000; Type-Written Statement from 
J.W.O., received July 2000; Type-Written Statement from 
A.L.D., received July 2000.    

The Veteran and those witnessing his pain first-hand are 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to the 
Veteran and his witnesses observed through their senses.  
Layno v. Brown, 6 Vet. App. 465 (1994).

The record also contains both positive and negative medical 
nexus opinions.  The Board finds that the positive nexus 
opinions coupled with credible statements of in-service right 
eye injury and supportive lay statements are probative, and 
thus, the evidence supports the Veteran's service connection 
claim.  In this regard, the claims file contains an August 
2007 VA Eye Examination Report, which states that the Veteran 
was "hit with a kitchen pot while in-service," and "it is 
less likely as not that [the Veteran's current right eye 
blindness and retinal detachment] was caused by or a result 
of being hit with a kitchen pot while in-service" because 
"two years went by between the injury and detachment of the 
retinas so it is hard to say if the two are related."  The 
claims file also contains a January 2010 VHA Opinion Report, 
which indicates that if trauma to the right forehead/eyebrow 
exists such as a right forehead/eyebrow scar from service 
trauma, "it is at least as likely as not that right eye 
disability is related to service."  The January 2010 VHA 
physician relied on competent and credible medical history as 
provided by the Veteran to opine that his right eye 
disability was related to his service.  Further, in a 
December 2000 Private Treatment Letter from Dr. R.D.S., he 
notes the Veteran's history of right eye trauma in-service, 
and opines that the Veteran's "blindness is in no way 
related to his sickle cell disease," and right eye blindness 
"first occurred when he was in the military after injury."  

The Board finds the August 2007 VA medical opinion less 
probative because the examiner relies solely on the lack of 
documentation in-service and post-service for approximately 
two years of any right eye disability or injury as a catalyst 
for his current disability without looking at the evidence as 
a whole, specifically the Veteran's competent and credible 
statements regarding in-service eye injury, including blurred 
vision in the right eye following this injury, and notation 
of a history of right eye detachment in 1980, approximately 
one year after discharge from service (see January 1986 
Private Treatment Letter from Dr. J.C.O.).  The examiner did 
not take into account this favorable evidence when rendering 
the negative opinion.  

The Board notes that although the January 2010 VHA physician 
also noted that the Veteran had a pre-service undiagnosed 
disability of sickle cell disease and suggests that the 
Veteran's right eye disability may be secondary to his sickle 
cell disease, he also noted that "there is data to support 
that rhegmatogenous retinal detachment (RRD) can be caused by 
trauma and that both RRD and traction retinal detachment 
(TRD) are increased in sickle cell population, but, to our 
knowledge, no validated empiric data exists on how trauma and 
sickle cell disease together might produce a synergistic 
effect in terms of these risks."  See January 2010 VHA 
Opinion Report.  Thus, the VHA physician was unable to 
provide an opinion as to whether the Veteran's pre-existing 
sickle cell disease disability itself was the direct cause of 
the Veteran's right eye disability in light of his in-service 
right eye injury, and instead opined that if the Veteran 
"indeed now has a scar over his right eyebrow/forehead from 
trauma on active duty (cooking pot falling on right 
forehead), it is at least as likely as not that his right eye 
disability is related to his service."  Thus, there is 
probative medical evidence revealing a relationship between 
the Veteran's right eye disability and his in-service right 
eye injury and suggesting that even if the Veteran's pre-
existing disability of sickle cell disease can cause retinal 
detachment, trauma to the eye would worsen the condition.  

Thus, considering the above-noted evidence, the Board finds 
that service connection is in order.  There is probative, 
contemporaneous evidence of in-service right eye injury with 
post-service symptomatology of right eye blindness, and 
supportive lay and medical statements.  Resolving doubt in 
the Veteran's favor, the Board finds that the evidence as a 
whole supports service connection for a right eye disability, 
variously diagnosed as right eye blindness and right eye 
retinal detachment.  38 U.S.C.A. § 5107(b).  Consequently, 
the three requirements for the grant of service connection 
for an eye disorder, claimed as retinal detachment of the 
right eye, have been satisfied, and service connection for 
such disability is granted.       


ORDER

Service connection for an eye disorder, claimed as retinal 
detachment of the right eye, is granted.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


